DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/14/22 has been accepted and entered. Accordingly, claims 1-6 are amended. 

Claim Rejections - 35 USC § 112

The rejection of claim 4 under 112(b) as indefinite has been withdrawn as a result of the amendment. 

Claim Interpretation
Limitations (1)-(5) outlined in the non-final office action recited in claims 1-2 are no longer being interpreted under 112(f) since these limitations have been removed from the claims in the amendment. 

	
Claim Rejections - 35 USC § 112

The rejection of claims 1-8 under 35 U.S.C. 112 (a) and (b) in connection with the 112(f) interpretation has been withdrawn because limitations (1)-(5) have been removed from the claims in the amendment. 	

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0054927 to Hayakawa et al. (Hayakawa)
With respect to claims 1 and 5, Hayakawa discloses a parking control device for controlling a parking operation of the a vehicle, the parking control device comprising: 
a search unit that searches for a parking candidate space that is a candidate of a parking destination of the vehicle based on information acquired by a surrounding environment recognition sensor; and 
(¶ 119 “subject vehicle V searches for the available parking space Me while moving in the parking lot”; ¶29 “an available parking space detection process, a recommended parking space detection process”) 
(¶ 32 “acquires images captured by the cameras la to ld attached to multiple sites of the subject vehicle V. The cameras la to ld capture images of boundary lines of parking spaces around the subject vehicle V and objects existing around the parking spaces. The cameras la to ld may be CCD cameras, infrared cameras, or other appropriate imaging devices. The ranging device 3 may be provided at the same position as any of the cameras la to ld or may also be provided at a different position. The ranging device 3 may be a radar device, such as a millimeter-wave radar, laser radar and ultrasonic radar, or a sonar . .  determine whether the parking space is empty”)
a control unit that 
notifies a driver of certainty1 of the parking candidate space detected by the search unit being available for parking the vehicle in multiple stages and 
(¶36 “control device 10 detects parking spaces on the basis of a "parking condition" that is preliminarily defined . . . specifying available parking spaces and a recommended parking space is a process of detecting the available parking spaces and the recommended parking space” including a first stage (available parking spaces where parking is possible) and a second stage, which narrows down the possible parking spaces (¶ 38 “"parking condition" includes a "parking possible condition" for detecting available parking spaces into which parking is possible . . . "parking recommendation condition" for narrowing down the available parking spaces to a recommended parking space into which parking is recommended for the subject vehicle V”) 
Stage 1: (¶ 55 “(6) The likelihood representing the probability as parking frame lines calculated based on the assessment/ evaluation values of the above (1) to (5) is a predetermined value or more”; ¶62 “parking possible condition . . . extracting the available parking spaces Me”; ¶74 “the control device 10 detects the parking spaces PL2, PL4, PL5, PR2, PR3, and PR5 as the available parking spaces Me within the range of detection. The detected available parking spaces Me are each displayed with a broken line circle Me which is a parking available mark”)
(FIG. 4A, possible parking spaces Me displayed to driver with broken circles)
Stage 2:  detecting a recommended parking space and/ or estimated parking space
(¶75 “Subsequently, the routine proceeds to step 104 in which the control device 10 detects a recommended parking space Mr in accordance with the following parking recommendation condition” 
(FIG. 4C, recommended parking space Mr displayed with dashed bounding box)
(wherein the driver is notified of and can select a displayed first or second stage parking space ¶ 123-124 “user to select the available parking space Me or the recommended parking space Mr . . . method of display is proposed which allows the user to readily select a parking space when the recommended parking space/available parking spaces transition method of display is proposed which allows the user to readily select a parking space when the recommended parking space/available parking spaces transition”)
(¶ 119 “parking assist apparatus 100 displays the available parking spaces Me and the recommended parking space Mr, which are sequentially detected, on the display 21”)
(alternatively the stages are disclosed by an updated display wherein a first parking space is displayed that satisfies a parking condition preliminarily defined and later changes the display of the first parking space “when it is estimated or detected that the first parking space will not satisfy the parking condition” ¶ 128-131, i.e., “parking estimation condition” which ¶¶ 135-146 “one or more embodiments of the present invention, as substitute for the "parking condition" for estimating or detecting that a parking space satisfying the parking condition will not satisfy the parking condition, a "parking estimation condition" different from the "parking condition" may be set. The "parking estimation condition" is set for each of the parking possible condition for detecting the available parking spaces and the parking recommendation condition for detecting the recommended parking space . . . parking estimation condition is more likely to be satisfied than the parking condition and estimate that the probability that the second parking space will satisfy the “parking condition” is high”) 
 (¶ 136 “FIG. 8A represents an evaluation value ( assessment value) for display in the first display form and the second display form . . . the diagrammatic image is displayed with higher luminance as the evaluation value approaches 1 while the diagrammatic image is displayed with lower luminance as the evaluation value approaches 0. When the evaluation value is the color phase of a diagrammatic image, the diagrammatic image is displayed in more conspicuous color (advancing color) as the evaluation value approaches 1 while the diagrammatic image is displayed in more inconspicuous color (retreating color) as the evaluation value approaches 0. When the evaluation value is the thickness of lines of a diagrammatic image, the line thickness is thicker as the evaluation value approaches 1 while the line width is thinner as the evaluation value approaches 0. When the evaluation value is the form of lines of a diagrammatic image, the lines are in a more emphasized form (double lines, solid lines, thick lines) as the evaluation value approaches 1 while the lines are in a more non-emphasized form (single lines, broken lines, thin lines) as the evaluation value approaches 0. Emphasis/ nonemphasis of the display form is relative evaluation”; ¶140 “control device 10 may set a "parking estimation condition" that is less likely to be satisfied than the "parking condition" and estimate that the probability that the first parking space will satisfy the "parking condition" is high”; ¶144 “when a "parking estimation condition" obtained by lowering the threshold of the "parking condition" ( changing the threshold to a value that can readily be satisfied) is satisfied, the control device 10 may estimate that the second parking space will satisfy the parking condition”; ¶149 “control device 10 displays an image indicating the first parking space in the second display form with a relatively lower degree of emphasis than the first display form. Thus, the first parking space estimated not to satisfy the parking condition can be displayed in the second display form, which is relatively inconspicuous than the first display form, thereby to notify the driver that the first parking space will be no longer the most suitable parking space”; ¶150 “second display form can be further changed to an inconspicuous display form (the display form can be changed so that the evaluation value (assessment value) for display asymptotically approaches 0)”; ¶164 “third display form with a relatively low degree of emphasis and then displays the second parking space in the fourth display form with a relatively high degree of emphasis”; ¶190 advancing color . . . yellow, orange, red . . . retreating color . . . blue, purple, black”) 
(claim 25 “display a first parking space in a first display form on the display, the first parking space satisfying a parking condition that is preliminarily defined” (i.e., stage 1), “when it is estimated or detected that the first parking space will not satisfy the parking condition or a second parking space other than the first parking space will satisfy the parking condition, display existence of the first parking space by a second display form different from the first display form on the display” (i.e., stage 2). 
causes the vehicle to move when an instruction to park the vehicle in the parking candidate space has not been issued from the driver
(¶ 118 “FIGS. 7 A and 7B illustrate the parking assist information displayed when the target parking space Mo is being searched. The subject vehicle V moves forward and the control device 10 waits for the selection information of the target parking space Mo to be entered.”; ¶ 119 “subject vehicle V searches for the available parking space Me while moving in the parking lot”; ¶ 70 “route : when the subject vehicle V is parked by automated driving . . . subject vehicle V moves from the current position to an intermediate position”; ¶ 95 “automated driving”; ¶¶ 98, 100 “target position in automated driving . . . when the target parking space Mo is not input, the control flow returns to step 104, and the control flow from step 104 to step 106 is executed”)
executes predetermined control processing for causing the vehicle to be parked in the parking candidate space when an instruction to park the vehicle in the parking candidate space is issued from the driver.
	(¶¶ 100-102 “the driver or a passenger touches a portion representing a desired parking
space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10. When the target parking space Mo is input in step 106, the control flow proceeds to step 107 . . . In step 108, the control device 10 calculates a route for moving the subject vehicle V to the target parking space Mo”) 
	(¶ 110 “parking assist apparatus 100 according to one or more embodiments of the present invention controls the subject vehicle V to move to the target parking space Mo”) 
	 
With respect to claims 2 and 6, Hayakawa discloses wherein 
the surrounding environment recognition sensor includes at least a camera, and 
(¶ 32 “acquires images captured by the cameras la to ld attached to multiple sites of the subject vehicle V. The cameras la to ld capture images of boundary lines of parking spaces around the subject vehicle V and objects existing around the parking spaces. The cameras la to ld may be CCD cameras, infrared cameras, or other appropriate imaging devices. The ranging device 3 may be provided at the same position as any of the cameras la to ld or may also be provided at a different position. The ranging device 3 may be a radar device, such as a millimeter-wave radar, laser radar and ultrasonic radar, or a sonar . .  determine whether the parking space is empty”)
the control unit causes 
a predetermined display device to display an image based on image information output from the camera and highlight the parking candidate space displayed in the image, and
(Me, Mr, FIG. 4A-4C, 7A-7B, 9A-9D)
notifies the driver of the certainty of the parking candidate space being available for parking the vehicle, based on how the highlighting is performed.
(Me, Mr, FIG. 4A-4C, 7A-7B, 9A-9D, Me is highlighted differently than Mr with a circle instead of a box, FIG. 9A-9D, Mr displayed differently depending on the likelihood the space satisfies parking conditions, wherein difference in display can be luminance, line thickness, form of size, blinking or absence of blinking, color changes, pixel density, etc. ¶172)
(¶ 38 “"parking condition" includes a "parking possible condition" for detecting available parking spaces into which parking is possible . . . "parking recommendation condition" for narrowing down the available parking spaces to a recommended parking space into which parking is recommended for the subject vehicle V”)
(¶ 136 “FIG. 8A represents an evaluation value ( assessment value) for display in the first display form and the second display form . . . the diagrammatic image is displayed with higher luminance as the evaluation value approaches 1 while the diagrammatic image is displayed with lower luminance as the evaluation value approaches 0. When the evaluation value is the color phase of a diagrammatic image, the diagrammatic image is displayed in more conspicuous color (advancing color) as the evaluation value approaches 1 while the diagrammatic image is displayed in more inconspicuous color (retreating color) as the evaluation value approaches 0. When the evaluation value is the thickness of lines of a diagrammatic image, the line thickness is thicker as the evaluation value approaches 1 while the line width is thinner as the evaluation value approaches 0. When the evaluation value is the form of lines of a diagrammatic image, the lines are in a more emphasized form (double lines, solid lines, thick lines) as the evaluation value approaches 1 while the lines are in a more non-emphasized form (single lines, broken lines, thin lines) as the evaluation value approaches 0. Emphasis/nonemphasis of the display form is relative evaluation”; ¶140 “control device 10 may set a "parking estimation condition" that is less likely to be satisfied than the "parking condition" and estimate that the probability that the first parking space will satisfy the "parking condition" is high”; ¶144 “when a "parking estimation condition" obtained by lowering the threshold of the "parking condition" ( changing the threshold to a value that can readily be satisfied) is satisfied, the control device 10 may estimate that the second parking space will satisfy the parking condition”; ¶149 “control device 10 displays an image indicating the first parking space in the second display form with a relatively lower degree of emphasis than the first display form. Thus, the first parking space estimated not to satisfy the parking condition can be displayed in the second display form, which is relatively inconspicuous than the first display form, thereby to notify the driver that the first parking space will be no longer the most suitable parking space”; ¶150 “second display form can be further changed to an inconspicuous display form (the display form can be changed so that the evaluation value (assessment value) for display asymptotically approaches 0)”; ¶164 “third display form with a relatively low degree of emphasis and then displays the second parking space in the fourth display form with a relatively high degree of emphasis”; ¶190 advancing color . . . yellow, orange, red . . . retreating color . . . blue, purple, black”) 
(claim 25 “display a first parking space in a first display form on the display, the first parking space satisfying a parking condition that is preliminarily defined” (i.e., stage 1), “when it is estimated or detected that the first parking space will not satisfy the parking condition or a second parking space other than the first parking space will satisfy the parking condition, display existence of the first parking space by a second display form different from the first display form on the display” (i.e., stage 2).

With respect to claims 3 and 7, Hayakawa discloses 
the control unit notifies the driver of the certainty of the parking candidate space being available for parking the vehicle, based on a content of guide voice.
(¶ 25 “The speaker 41 notifies the driver of the parking assist information in accordance with the content of text, the content of voice or sound, and/or the form of voice or sound”; 
	(¶¶ 210- 226 “notification device 4 is used to call attention of the driver. When it is estimated that the first parking space will not satisfy the parking condition or when it is estimated that the second parking space other than the first parking space will satisfy the parking condition, the control device 10 changes the notification mode of the notification device 4 . . . notification mode concerning voice or sound . . . (1) volume level (2) period . . . first notification mode is set with a higher volume level while the second notification mode is set with a lower volume level”; ¶¶ 235-237).  

With respect to claims 4 and 8, Hayakawa discloses 
upon determining that the vehicle is not able to be parked in the parking candidate space after the notification unit has notified the driver of the certainty of the parking candidate space detected being available for parking the vehicle, the control unit starts searching for another parking candidate space.
(claims 13 and 17 “display a first parking space in a first display form on the display, the first parking space satisfying a parking condition that is preliminarily defined; and when it is estimated or detected that the first parking space will not satisfy the parking condition or a second parking space other than the first parking space will satisfy the parking condition . . . when it is estimated that the second parking space other than the first parking space will satisfy the parking condition, display the second parking space in a third display form on the display and then display the second parking space in a fourth display form on the display”; ¶159 “Thus, at the timing at which it is estimated that the second parking space will satisfy the parking condition, the second parking space can be preliminarily displayed thereby to notify the driver that the selection of the next parking space will be allowed”; ¶122 “if another second parking space (examples of the second parking space include the available parking spaces and/or the recommended parking space, here and hereinafter) is detected after the first parking space is detected, the first parking space which is previously detected is no longer a parking space that is suitable as the target parking space. It appears that the time required for the parking process is shorter (the parking-related cost is lower) when parking into the second parking space detected under the current condition (position) than when parking into the first parking space detected under the past condition (position). In other words, when the automated parking is performed, parking into the second parking space is more convenient than parking into the first parking space”) wherein certainty of a parking space can be determined by various conditions (i.e., ¶¶ 49-55 and 78-80). 


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0226926 to Suzuki et al. (Suzuki)
	With respect to claims 1 and 5, Suzuki discloses a parking control device for controlling a parking operation of the a vehicle, the parking control device (101, FIG. 1) comprising: 
a search unit (1022, FIG. 1) that searches for a parking candidate space that is a candidate of a parking destination of the vehicle based on information acquired by a surrounding environment recognition sensor; and 
(¶ 32 “display control circuit 1022 searches for empty parking spaces while performing image processing on the obtained top-view image and determines whether the found empty parking spaces meet the display condition for displaying the first assistance images”)
a control unit that notifies a driver of certainty of the parking candidate space detected by the search unit being available for parking the vehicle in multiple stages and 
(¶ 32 “determining whether the display condition is met includes obtaining the certainty factor for every empty parking spaces and determining whether the certainty factor is higher than a predetermined reference value”; ¶33 “the “certainty factor” of a parking space is a numerical value that indicates how much the parking space is likely an empty parking space. The certainty factor is calculated based on the position and the orientation of the empty parking space, the orientation and the position of the empty parking space with respect to a road adjacent thereto, the detection accuracy of frame lines of the empty parking space, and the like detected on the top-view image. The higher the detection accuracy of the frame lines such as white lines to be detected, the higher the certainty factor, and the lower the detection accuracy of the frame lines, the lower the certainty factor. For example, the certainty factor is low when the frame lines partitioning the parking space are detected partially, when a part of the frame lines cannot be detected because of covering by an obstacle such as another vehicle, or when the entirety or a part of the frame lines cannot be recognized because of blown highlights or crushed shadows of the image”; ¶35 “when parking spaces 23 are detected as empty parking spaces with high certainty factor in a surrounding image 20, a first assistance image 25 is superimposed and displayed in the position of a parking space recommended the most. A method of determining the recommended parking space is set in advance and is, for example, to recommend a parking space close to a driver seat. First assistance images 24 are superimposed and displayed in the positions of other empty parking spaces with high certainty factor.”; ¶59 “the first assistance image 31 is displayed in the most recommended empty parking space out of the empty parking spaces not meeting the display condition, and the first assistance image 31 is displayed with solid lines and, additionally, displayed with a conspicuous color such as red to be emphasized. For example, an empty parking space closest to the driver seat may be set as the recommended empty parking space, or an empty parking space having a condition closest to the display condition, or an empty parking space with the highest certainty factor among the empty parking spaces with the certainty factor equal to or lower than the predetermined reference value, may be set as the recommended empty parking space. Meanwhile, the first assistance images 32 to 34 are displayed in positions of empty parking spaces other than the most recommended empty parking space and are displayed with dotted lines.”) 
causes the vehicle to move when an instruction to park the vehicle in the parking candidate space has not been issued from the driver; and
(¶ 80 “parking assistance method according to this embodiment may also be applied to a parking assistance device and a parking assistance method that can execute the automated parking control including real-time correction. The real-time correction is control for correcting the parking target to move the vehicle closer to the parking target during the process of executing the parking control”; ¶ 45 “ECU 10 controls driving of the actuator 11 during driving and braking and steering of the vehicle. The automated driving in this embodiment means, for example, a state in which at least one of actuators for braking (braking), acceleration (driving), and steering (steering) is controlled without manipulation by the driver”; ¶ 46 “vehicle control ECU 10 can further reduce manipulation load of the driver during the parking operation by executing the automated driving such that the vehicle moves along the target route set by the parking assistance calculation unit 105”; ¶¶ 49-50 “The parking target setting processing illustrated in FIG. 5 starts once the automated parking is started . . . once the automated parking is started, the display control circuit 1022 searches for empty parking spaces around the host vehicle during traveling and detects the empty parking spaces”; ¶ 54 “The adjustment mode is a mode in which the occupant of the vehicle can manually adjust the parking target, and the adjustment mode can be set by touching an adjustment button 27 displayed on the surrounding image in FIG. 2. When the adjustment mode is not being set, the process proceeds to step S9, and when the adjustment mode is being set, the process proceeds to step S15”). 
executes predetermined control processing for causing the vehicle to be parked in the parking candidate space when an instruction to park the vehicle in the parking candidate space is issued from the driver.
(s19, s21, FIG. 5B) 
(¶ 54 “The adjustment mode is a mode in which the occupant of the vehicle can manually adjust the parking target, and the adjustment mode can be set by touching an adjustment button 27 displayed on the surrounding image in FIG. 2. When the adjustment mode is not being set, the process proceeds to step S9, and when the adjustment mode is being set, the process proceeds to step S15”). 
	
With respect to claims 2 and 6, Suzuki discloses 
the surrounding environment recognition sensor includes at least a camera, and 
(2a-2d, FIG. 1, 7, FIG. 1)
the control unit causes 
a predetermined display device to display an image based on image information output from the camera and highlight the parking candidate space displayed in the image, and
(FIG. 2-4, S5, Fig. 5A, s17, FIG. 5B) 
notifies the driver of the certainty of the parking candidate space being available for parking the vehicle, based on how the highlighting is performed.
(¶ 32 “determining whether the display condition is met includes obtaining the certainty factor for every empty parking spaces and determining whether the certainty factor is higher than a predetermined reference value”; ¶33 “he “certainty factor” of a parking space is a numerical value that indicates how much the parking space is likely an empty parking space. The certainty factor is calculated based on the position and the orientation of the empty parking space, the orientation and the position of the empty parking space with respect to a road adjacent thereto, the detection accuracy of frame lines of the empty parking space, and the like detected on the top-view image. The higher the detection accuracy of the frame lines such as white lines to be detected, the higher the certainty factor, and the lower the detection accuracy of the frame lines, the lower the certainty factor. For example, the certainty factor is low when the frame lines partitioning the parking space are detected partially, when a part of the frame lines cannot be detected because of covering by an obstacle such as another vehicle, or when the entirety or a part of the frame lines cannot be recognized because of blown highlights or crushed shadows of the image”; ¶35 “when parking spaces 23 are detected as empty parking spaces with high certainty factor in a surrounding image 20, a first assistance image 25 is superimposed and displayed in the position of a parking space recommended the most. A method of determining the recommended parking space is set in advance and is, for example, to recommend a parking space close to a driver seat. First assistance images 24 are superimposed and displayed in the positions of other empty parking spaces with high certainty factor.”; ¶59 “the first assistance image 31 is displayed in the most recommended empty parking space out of the empty parking spaces not meeting the display condition, and the first assistance image 31 is displayed with solid lines and, additionally, displayed with a conspicuous color such as red to be emphasized. For example, an empty parking space closest to the driver seat may be set as the recommended empty parking space, or an empty parking space having a condition closest to the display condition, or an empty parking space with the highest certainty factor among the empty parking spaces with the certainty factor equal to or lower than the predetermined reference value, may be set as the recommended empty parking space. Meanwhile, the first assistance images 32 to 34 are displayed in positions of empty parking spaces other than the most recommended empty parking space and are displayed with dotted lines.”) 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by applicant’s amendment.
However, at least one argument remains relevant to the current rejection. Applicant asserts (Amend. 8) “that neither Hayakawa nor Suzuki discloses a parking controller that ‘causes the vehicle to move when an instruction to park the vehicle in the parking candidate space has not been issued from the driver’ as recited in amended claims 1 and 5.” However, no reasoning, rationale or evidence from the record is used to support this assertion. Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
In addition, as cited in the office action above, both Hayakawa and Suzuki disclose a parking controller that “causes the vehicle to move when an instruction to park the vehicle in the parking candidate space has not been issued from the driver”, i.e., (Hayakawa, ¶ 118 “FIGS. 7 A and 7B illustrate the parking assist information displayed when the target parking space Mo is being searched. The subject vehicle V moves forward and the control device 10 waits for the selection information of the target parking space Mo to be entered.”; ¶ 119 “subject vehicle V searches for the available parking space Me while moving in the parking lot”; ¶ 70 “route : when the subject vehicle V is parked by automated driving . . . subject vehicle V moves from the current position to an intermediate position”; ¶ 95 “automated driving”; ¶¶ 98, 100 “target position in automated driving . . . when the target parking space Mo is not input, the control flow returns to step 104, and the control flow from step 104 to step 106 is executed”) (Suzuki, (¶ 80 “parking assistance method according to this embodiment may also be applied to a parking assistance device and a parking assistance method that can execute the automated parking control including real-time correction. The real-time correction is control for correcting the parking target to move the vehicle closer to the parking target during the process of executing the parking control”; ¶ 45 “ECU 10 controls driving of the actuator 11 during driving and braking and steering of the vehicle. The automated driving in this embodiment means, for example, a state in which at least one of actuators for braking (braking), acceleration (driving), and steering (steering) is controlled without manipulation by the driver”; ¶ 46 “vehicle control ECU 10 can further reduce manipulation load of the driver during the parking operation by executing the automated driving such that the vehicle moves along the target route set by the parking assistance calculation unit 105”; ¶¶ 49-50 “The parking target setting processing illustrated in FIG. 5 starts once the automated parking is started . . . once the automated parking is started, the display control circuit 1022 searches for empty parking spaces around the host vehicle during traveling and detects the empty parking spaces”; ¶ 54 “The adjustment mode is a mode in which the occupant of the vehicle can manually adjust the parking target, and the adjustment mode can be set by touching an adjustment button 27 displayed on the surrounding image in FIG. 2. When the adjustment mode is not being set, the process proceeds to step S9, and when the adjustment mode is being set, the process proceeds to step S15”). In addition, it is important to note that that the broadly recited amended limitation is taught by any parking controller that merely causes the vehicle to move, as long as the movement is not caused by an instruction to park in a candidate space from a driver. For example, a vehicle merely searching for spaces would disclose this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition of “certainty of the parking candidate space”. Under a BRI the phrase includes any indication of certainty related to (“of”) a parking candidate space, i.e., certainty a parking candidate space is present, should be selected, is the most suitable candidate, etc.